DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-14 and 16-26 are pending in this application.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Dan Daisak on 04/28/2022.
The application has been amended as follows: Claim 1 is amended to recite: A circuit interrupting device comprising: 	a housing; 	a line terminal disposed on the housing, said line terminal adapted to be connected to a power source circuit to provide electrical power; 	a load terminal disposed on the housing, said load terminal adapted to be connected to a load circuit; 	an interrupter disposed within the housing and electrically coupled between said line terminal and said load terminal, said interrupter having an open and a closed condition, wherein said interrupter electrically connects said line terminal to said load terminal in the closed condition and electrically disconnects said line terminal from said load terminal in the open condition; 	a fault detector configured to detect a fault in an electrical signal in said load circuit, wherein when a fault is detected on the load circuit, said fault detector causes actuation of said interrupter to the open condition; 	a communication interface adapted to receive a remote test command signal; and 	a processor that generates, in response to receipt of the remote test command signal, a simulated fault in the load circuit, such that said fault detector attempts to cause actuation of said interrupter to the open condition;2Appl. No. 17/078,776Docket No.: 05501-P0137BResponse Dated April 26, 2022Examiner: BRUNER, Lorena D.Reply to Office Action of February 3, 2022TC/A.U. 2839	wherein said processor determines whether or not said fault detector successfully caused actuation of said interrupter to the open condition in response to receipt of the remote test command signal, and if not, generates an alarm signal indicative of a malfunction; and	wherein said processor is adapted to receive a remote off command via the communication interface, and in response to the remote off command, generate a simulated fault in the load circuit, such that said fault detector causes actuation of said interrupter to the open condition, whereby one and the same interrupter is employed for both fault tripping and commanded tripping.

Claim 13 is amended to recite: The circuit interrupting device of Claim 12 wherein said communication interface comprises at least one of a wireless local area network and a wireless personal area network.Response to Arguments
Applicant’s arguments, see Applicant Arguments/Remarks Made in an Amendment, filed 04/26/2022, with respect to claims 1-14 and 16-26 have been fully considered and are persuasive.  The rejection of claims 1-14 and 16-26 has been withdrawn. 
Allowable Subject Matter
Claims 1-14 and 16-26 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1-14 and 16-26 are allowable because prior art fails to teach or suggest, either alone or in combination all of the limitations of claims 1 or 17, especially wherein said processor is adapted to receive a remote off command via the communication interface, and in response to the remote off command, generate a simulated fault in the load circuit, such that said fault detector causes actuation of said interrupter to the open condition, whereby one and the same interrupter is employed for both fault tripping and commanded tripping. Claims 2-14 and 16 are allowed based on their dependency on claim 1. Claims 18-26 are allowed based on their dependency on claim 17. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN J COMBER whose telephone number is (571)272-6133. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V Tran can be reached on 5712701276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN J COMBER/Primary Examiner, Art Unit 2839